Case 1:19-cv-07993-GBD-OTW Document 23

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, CITY OF NEW YORK,
STATE OF CONNECTICUT, and STATE OF
VERMONT,

Plaintiffs,
-against-

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; KEVIN K.
MCALEENAN, in his official capacity as Acting
Secretary of the United States Department of
Homeland Security, UNITED STATES
CITIZENSHIP AND IMMIGRATION SERVICES;
KENNETH T. CUCCINELLI II, in his official
capacity as Acting Director of United States
Citizenship and Immigration Services; and UNITED
STATES OF AMERICA.,

Defendants.

MAKE THE ROAD NEW YORK, AFRICAN
SERVICES COMMITTEE, ASIAN AMERICAN
FEDERATION, CATHOLIC CHARITIES
COMMUNITY SERVICES (Archdiocese of New
York), and CATHOLIC LEGAL IMMIGRATION
NETWORK, INC.,

Plaintiffs,
-against-

KEN CUCCINELLI, in his official capacity as Aeting:
Director of United States Citizenship and

Immigration Services; UNITED STATES
CITIZENSHIP & IMMIGRATION SERVICES;
KEVIN K. McALEENAN, in his official capacity as :
Acting Secretary of Homeland Security; and UNITED:
STATES DEPARTMENT OF HOMELAND
SECURITY,

Defendants.

 

 

D

 

 

UYSPOSpngse Page 1 of 2
DOCUMENT
ELECTRONICALLY FILED
DOC 4:

DATE FILED: [AUG 2 72D

 

 

 

LRT ORIN A IS DEERE 4 pee

 

 

ORDER OF REFERENCE
TO A MAGISTRATE JUDGE

19 Civ. 7777 (GBD) (OTW)

ORDER OF REFERENCE
TO A MAGISTRATE JUDGE

19 Civ. 7993 (GBD) (OTW)

 
Case 1:19-cv-07993-GBD-OTW Document 233 Filed 08/27/20 Page 2 of 2

GEORGE B. DANIELS, United States District Judge:

The above entitled action is referred to the designated Magistrate Judge for the following purpose(s):

x General Pretrial (includes scheduling,

Consent under 28 U.S.C. § 636(c) for all
discovery, non-dispositive pretrial motions, purposes (including trial)
and settlement)
Consent under 28 U.S.C.§ 636(c) for
x Specific Non-Dispositive Motion/Dispute: limited purpose (e.g., dispositive motion,
preliminary injunction)
19 Civ. 7993, ECF No. 231
19 Civ. 7777, ECF No. 205 Purpose:

 

*If referral is for discovery disputes when
the District Judge is unavailable, the time
period of the referral:

Habeas Corpus
Social Security

Settlement
Dispositive Motion (i.e., motion
requiring a Report and Recommendation)
Inquest After Default/Damages Hearing

All such motions:___

 

Dated: New York, New York
August 27, 2020
SO ORDERED.

oy

fon 6 Doareks

RGH B. DANIELS
United States District Judge

 

 
